I have the honour
to inform the members of the General Assembly of the
successful conclusion of the parliamentary and
provincial elections that took place in my country two
days ago. As stated by President Karzai, “the holding
of these elections was a major success for the people of
Afghanistan and a major defeat for those attempting to
derail the political process”. In defiance of the threats
posed by the enemies of peace and stability in
Afghanistan, Al-Qaida and the Taliban, millions of
men and women enthusiastically travelled to polling
stations to cast their votes. With the conclusion of
these elections, the Islamic Republic of Afghanistan
has now completed the final phase of the Bonn
Agreement, sponsored by the United Nations in
December 2001.
The determination and political will expressed by
the people of Afghanistan have made possible the
gradual, yet arduous, transition towards stability and
democracy in Afghanistan. During the course of the
transition, Afghanistan successfully convened two loya
jirgas, adopted a new Constitution enshrining the
principles of democracy, held its first-ever presidential
elections and, most recently, concluded its
parliamentary and provincial elections.
In this context, allow me to express on behalf of
the people and the Government of Afghanistan our
most sincere gratitude and appreciation to the United
Nations, the NATO-led International Security
Assistance Force, coalition forces, Provincial
Reconstruction Teams, international observers and
other international partners for the assistance rendered
towards achieving this objective.
Allow me to highlight briefly some of the other
achievements that have taken place during the past four
years. The Government of Afghanistan continues to
make significant progress with regard to the reform of
the security sector and the formation of the national
army and police in order to further extend and
consolidate peace and authority throughout the country.
The disarmament and demobilization of 60,000 former
combatants has been completed. In that regard, the
Government of Afghanistan reaffirms its commitment
to complete the reintegration of ex-combatants as the
final phase of a successful disarmament, demobilization
and reintegration process.
Significant progress has been made in the
promotion and protection of human rights and
fundamental freedoms. Our new Constitution
guarantees equal rights for men and women, freedom
of expression, freedom of press and political pluralism.
The Afghan Independent Human Rights Commission
has been institutionalized as an independent body in
accordance with our Constitution. The Commission
continues to fulfil its mandate.
We have also witnessed the enrolment of more
than 5 million children, both boys and girls, in school.
Repatriation of millions of refugees from neighbouring
countries has also taken place during the past four
years. The significant increase in the role of women in
the social, political and economic life of the country is
also worth mentioning.
The cultivation of opium poppy and the
production of narcotic drugs in Afghanistan remains a
prime concern of my Government. The establishment
of a counter-narcotics ministry, the creation of a
special tribunal to prosecute those associated with the
cultivation, production and trafficking of illegal drugs
and the formation of the Committee on Counter-
Narcotics, chaired by President Karzai, are only some
of the initiatives taken by the Afghan Government
aimed at combating and eliminating the scourge of
narcotic drugs.
I am pleased to refer to the recent report of the
United Nations Office on Drugs and Crime, which
rightly reflected a 21 per cent decrease in the
cultivation of opium poppy in Afghanistan during the
current year. However, in order to build on this
achievement, we must offer alternative livelihoods to
rural communities. A successful strategy in combating
illicit drugs requires additional measures aside from
25

asking farmers to plant substitute crops. We have to
provide them with agricultural assistance, invest in
irrigation, build roads and provide electric power and
assistance in generating non-farm employment in rural
areas.
Many of the achievements realized in
Afghanistan since the signing of the Bonn Agreement
would not have been possible without the vigorous
support of the international community. I take this
opportunity to extend our deep gratitude to all
international partners and lead nations which offered
generous support throughout the process. In this
context, we emphasize the importance of the sustained
engagement and support of the international
community over the coming years for the rehabilitation
and reconstruction of Afghanistan, as well as for the
consolidation of peace and security.
Despite the achievements to which I referred
earlier, the people of Afghanistan continue to face
many challenges in their daily lives. Extreme poverty,
a high rate of infant and maternal mortality and a lack
of resources necessary to ensure basic social services
continue to exist.
The outcome document adopted on 16 September
2005 (resolution 60/1) has laid the foundation for a
more effective and efficient United Nations better able
to address issues relating to development, peace and
security, human rights, reform of the United Nations
and achievement of the Millennium Development
Goals.
The Government of Afghanistan welcomes the
proposal adopted in the outcome document with regard
to the establishment of a Peacebuilding Commission.
As a country emerging from years of conflict,
Afghanistan fully understands the need for a
coordinated, coherent and integrated approach to post-
conflict peacebuilding. My Government also supports
the decision that the Commission should begin its work
by no later than 31 December 2005.
As a result of ongoing efforts by Afghanistan and
the international community to combat international
terrorism, my country no longer serves as a base for
Al-Qaida and the Taliban. However, the people of
Afghanistan continue to suffer from the scourge of
international terrorism. Terrorism remains one of the
main challenges to peace, stability and sustainable
development in Afghanistan. The continued infiltration
of Al-Qaida and Taliban extremists in the south and
parts of the east of the country remains a factor
contributing to insecurity in my country.
We therefore reiterate the importance of a sincere
commitment by all the countries of the region to
combating that scourge. The Government of
Afghanistan once again vehemently condemns
terrorism in all its forms and manifestations. In that
context, we support every effort aimed at the
successful conclusion of a comprehensive convention
on international terrorism by the end of the sixtieth
session of the General Assembly.
The Secretary-General clearly highlighted the
interrelationship between development and security in
his report “In larger freedom” (A/59/2005), which, in
paragraph 2 of the annex, states, “There will be no
development without security and no security without
development”. The case of Afghanistan could not be
more relevant in that respect.
Achieving the Millennium Development Goals in
Afghanistan is not just a desirable humanitarian
objective, but a necessity for the security of the
country, the region and the world. Attaining the Goals
will require a substantial amount of international aid,
provided in a coordinated and sustained manner.
My Government is in the process of preparing
Afghanistan’s national development strategy, which
will be presented at the donor conference on
Afghanistan scheduled to take place early next year.
The national development strategy encompasses a clear
approach to achieving our national development goals
and addresses vital areas such as capacity-building,
fiscal sustainability, building infrastructure and
prioritizing projects. The Afghanistan national
development strategy will also present Afghanistan’s
overarching strategy for promoting growth and
reducing poverty, and will serve as the country’s
overall strategy for attracting international assistance.
The national development strategy will be
prepared in a consultative process with all
stakeholders, including donors, civil society, the
private sector and provincial councils. Through a post-
Bonn compact, Afghanistan will subscribe to a new set
of timetables and benchmarks for providing security,
building democratic institutions, protecting human
rights and reducing extreme poverty in accordance
with our MDG targets, reforming the administration,
eliminating corruption, ending the production of and
26

traffic in narcotic drugs and developing cooperation
with our neighbours.
As a landlocked country, Afghanistan will not be
able to achieve its intended economic goals without the
support and mutual cooperation of its neighbours. The
Government of Afghanistan emphasizes the importance
of regional economic cooperation for the benefit of all
countries in the region. Trade plays a major role in
promoting economic growth, employment and
development for all. The volume of trade between
Afghanistan and its neighbours has been growing
steadily. Just last year, the estimated value of trade
between Afghanistan and its neighbours amounted to
$1.5 billion.
I would like in conclusion to express
Afghanistan’s full commitment to the implementation
of the outcome document. We are of the conviction that
the adoption of that historic document will further
enhance the central role of the United Nations in
addressing the threats and challenges facing humanity
at the dawn of the twenty-first century.